Case:
 Case19-1876    Document: 26
      1:19-cv-00240-GZS       Page:21
                          Document  1 Filed
                                        Date06/08/20
                                             Filed: 06/08/2020
                                                      Page 1 of 2 Entry ID: 6344344
                                                                   PageID   #: 109




                 United States Court of Appeals
                                  For the First Circuit
                                     _____________________
 No. 19-1876

                                       ROBROY REICHERT,

                                        Plaintiff - Appellant,

                                                  v.

  HAROLD D. ABBOTT, JR.; JENNIFER JENKINS; MATTHEW MAGNUSSON; RANDALL
                               LIBERTY, Warden,

                                       Defendants - Appellees.
                                       __________________

                                               Before

                                   Torruella, Lynch and Kayatta,
                                          Circuit Judges.
                                      __________________

                                            JUDGMENT

                                        Entered: June 8, 2020

         Robroy Reichert appeals from the screening dismissal of his pro se complaint under 28
 U.S.C. §§ 1915(e)(2) and 1915A. After careful review of the record and Reichert's filings on
 appeal, we affirm, having concluded that the complaint failed to state plausible claims upon which
 relief could be granted.

        The complaint failed to state a due process claim because the existence of a prison
 grievance procedure confers no liberty interest in a prisoner's access to that procedure. See, e.g.,
 Bingham v. Thomas, 654 F.3d 1171, 1177 (11th Cir. 2011) (per curiam) (collecting cases); Massey
 v. Helman, 259 F.3d 641, 647 (7th Cir. 2001) (same).

         The complaint failed to state an Eighth Amendment claim because verbal abuse or
 harassment has not been found to violate the Eighth Amendment. See DeWalt, 224 F.3d at 612
 (collecting cases); McBride v. Deer, 240 F.3d 1287, 1291 n.3 (10th Cir. 2001) (same). Likewise,
 "discourtesies, . . . and false charges on petty matters . . . [do] not amount to an Eighth Amendment
 violation." Skinner v. Cunningham, 430 F.3d 483, 489 (1st Cir. 2005) (citing Hudson v.
 McMillian, 503 U.S. 1, 9 (1992)). Moreover, the complaint failed to state facts that, if proven,
 would establish that prison administrators were deliberately indifferent to Reichert's serious mental
 health needs.
Case:
 Case19-1876    Document: 26
      1:19-cv-00240-GZS       Page:21
                          Document  2 Filed
                                        Date06/08/20
                                             Filed: 06/08/2020
                                                      Page 2 of 2 Entry ID: 6344344
                                                                   PageID   #: 110




       The complaint failed to state a plausible defamation claim under Maine law because the
 complaint is devoid of facts stating when the alleged defamatory statement was made, to whom it
 was made, and the context in which it was made.

        Affirmed. See 1st Cir. R. 27.0(c). The motion for appointment of counsel is denied.


                                                    By the Court:

                                                    Maria R. Hamilton, Clerk




 cc:
 Robroy Reichert
 Aaron M. Frey
